Title: To James Madison from John Leonard, 15 August 1811 (Abstract)
From: Leonard, John
To: Madison, James


15 August 1811, Barcelona. “When I had the honor to receive the appointmt. of Consul of the UStates at Barna no doubt I was consider’d properly qualified, and I have the satisfaction to enclose a document in confirmation thereof.” Does so because he has seen a duplicate of a letter in the hands of Mr. Thorndike, signed by Robert Smith and dated 27 Feb. 1811, revoking his consular commission and directing him to turn over the consular papers to John Carroll. Has never seen the signature of Smith and doubts the authenticity of the document. Complains that to divest a person of office in this manner amounts to declaring him guilty of a misdemeanor; and as consuls are generally merchants who depend on honor and credit, the proceeding amounts to “Capital punishmt.” without cause or trial. States that an investigation should be made and a consul notified of charges in order to justify himself; “99 in a hundred of these Kind of charges are ficticious & malicious.” Further argues that hasty measures are unnecessary as Barcelona is blockaded by sea and without communication by land; there is no “pressing demand” for consular functions. With one exception there has been no call for him to perform any services, and it is three years since an American vessel entered Barcelona. Declares that he has done his duty to his nation with credit and therefore the letter is “ficticious or produced from wrong impressions.” Requests that justice be done to him and concludes by noting that he has never received an acknowledgment of the letters he has written to the State Department during his eight years as consul at Barcelona.
